Rhodes, C. J.,
delivered tbe opinion of tbe Court; Wallace, J., Crockett, J., and Temple, J., concurring:
Tbe Attorney-General moves that tbis cause be placed on tbe cálendar for argument, and be also submits tbe question wbetber an appeal lies from tbe order from wbieb tbe appeal is taken. Tbe defendant was indicted for murder. Tbe County Judge ordered that be be admitted to bail in tbe sum of $15,000; but tbe defendant failing to give bail in that sum, presented bis petition to the District Judge, praying that tbe Sheriff be ordered to bring him (tbe defendant) before tbe District Judge, and that be be admitted to bail in a sum not exceeding $7,500. The District Judge thereupon ordered that tbe defendant be admitted to bail in tbe sum of $10,000 Prom that order tbe appeal is taken.
There is no provision in the" Habeas Corpus Act permitting an appeal from tbe order of tbe Judge, in proceedings bad under that Act; and it is apparent from tbe nature of *628that remedy, that none was intended. Nor is there anything in Section 481 of the Criminal Practice Act, regulating appeals in criminal cases, which will authorize an appeal from such an order.
Appeal dismissed.